Title: From Alexander Hamilton to James McHenry, 2 May 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. May 2nd. 1800
          
          The Quarter Master General has sent me Regulations expressed to me it as his opinion that the “Regulations to be observed in the delivery of fuel and straw to the Garrisons on the Sea Coast and recruiting parties” dated the twenty sixth of December 1797 apply to the Western Army—The Commanding officer at Pittsburg Col. Hamtramck has expressed an opposite opinion—
          The Regulations would appear from their title, not to extend to this army—I would thank you to inform me how the thing has been understood at in your department hitherto, and whether these or any different regulations are to be considered as binding in future applying to the W Army in future—If there has been no rule hitherto heretofore, it is very necessary that there should be one.
           S of War—
        